Exhibit 10.26

 

LOGO [g157858g73w46.jpg]

 

400 Somerset Corporate Blvd.

Bridgewater, NJ 08807

www.valeant.com

July 1, 2015

Mr. Brian Stolz

Dear Brian:

This letter agreement outlines the details of your continuing employment with
Valeant Pharmaceuticals International, Inc. (the “Company”), and your Company
assignment during the Employment Term (as defined below).

 

1. Effect on Other Agreements.

 

  (a) Except as specifically described in Section 1(b) and referenced in
Section 11(k), the terms of this letter agreement constitute the entire
agreement between the Company and you with respect to the subject matter hereof,
and supersede all prior agreements and negotiations, including, without
limitation, the terms of the letter agreement between you and the Company, dated
June 27, 2011 (the “June 2011 Letter”).

 

  (b) For the avoidance of doubt, except as specifically set forth in
Section 11(l) of this letter, the terms of any equity awards held by you with
respect to the Company and those granted in conjunction with the execution of
this letter agreement shall continue to be governed exclusively by the terms set
forth in the plan and award agreement governing each such award.

 

2. Employment Term; Title: Duties.

 

  (a) Employment Term. Your employment term (the “Employment Term”) under this
letter agreement shall be for the period commencing on the date hereof (the
“Effective Date”) and ending on the date that is forty-two months following the
Effective Date, unless the Employment Term is terminated earlier pursuant to
Section 6 hereof. For the avoidance of doubt, you shall not be entitled to
payments pursuant to Section 8 of this letter agreement upon the termination of
your employment upon or following the expiration of the Employment Term.



--------------------------------------------------------------------------------

Brian Stolz

Page 2

 

  (b) Title. During the Employment Term, you shall serve as Senior Vice
President – Neurology, Dentistry and Generics. You will report initially to the
Company’s Chief Executive Officer and thereafter to the Chief Executive Officer
or such other person designated by the Company from time to time. It is
contemplated that you shall be part of an extended executive management team or
similar-level management group that the Company may establish (such group,
including any successor to such group, the “E-EMT”). Upon the commencement of
the Employment Term, you shall no longer be a member of the most senior
management group, the Executive Management Team (such group, and any successor
group, the “EMT”) or a Section 16 “executive officer” or other “executive
officer” of the Company. The establishment of any E-EMT or similar management
structure is under consideration and there is no guarantee that any such group
shall be established. Your principal place of employment will be in New Jersey.

 

  (c) At-Will Employment; Duties. Your employment with the Company is “at-will.”
This means that you or the Company have the option to terminate your employment
at any time, with or without advance notice, and with or without cause. The
at-will nature of your employment can be altered only by a written agreement
specifying the altered status of your employment. Such written agreement must be
signed by both you and the Chief Executive Officer. During the Employment Term,
you shall devote your full business time, energy and best efforts to the
performance of your duties hereunder and shall not engage, directly or
indirectly, in any other business, profession, occupation or investment, for
compensation or otherwise, which would conflict or interfere with the rendition
of such services.

 

3. Annual Compensation.

 

  (a) Base Salary. Your base salary during the Employment Term shall be $550,000
per year, and the Company, in its sole discretion, may increase such amount from
time to time.

 

  (b) Annual Incentive. You will be eligible to participate in the Company’s
management bonus plan as in effect from time to time for each calendar year
during the Employment Term, with a target bonus of 80%, with the potential of
160% of your base pay. The terms of any such plan will be determined in the
discretion of the Company’s Board of Directors (the “Board”) (or a committee
thereof), which will retain the discretion to amend or terminate any such plan
at any time in its sole discretion. Any annual incentive to which you become
entitled shall be payable at the time management bonuses are paid generally.
Except as otherwise set forth herein in Section 8, to be eligible for any bonus
payment, you must be employed by the Company, and not have given or received
notice of the termination of your employment, on the day on which the applicable
bonus is paid to other members of the Company management.



--------------------------------------------------------------------------------

Brian Stolz

Page 3

 

4. Equity Awards; Equity Ownership; Matching Grants.

 

  (a) Equity Awards. As soon as practicable after the Effective Date, under the
Company’s 2014 Omnibus Incentive Plan (the “Plan”), subject to any required
approvals of the Board (or a committee thereof), the Company will take such
action as to grant to you 21,000 performance-based restricted share units
(“PSUs”) under the Plan, pursuant to award agreements which shall contain the
terms consistent with the customary terms of such grant by the Company,
including without limitation, (x) that such PSUs shall be measured approximately
3 years (or 4 years) from the PSU grant date and provide for 100-300% vesting
based on 10%-30% annual compounded total shareholder return growth rates (“TSR”)
over the measurement periods, (y) that any acceleration due to TSR performance
shall not occur prior to the second anniversary of the grant date and (z) in no
circumstance shall any vesting above the 200% level occur, nor any shares above
the 200% level be deliverable, due to TSR performance until and unless you are
employed with the Company and in good standing (including not having given or
received any notice of termination of employment, by either party and for any
reason) on the third anniversary of the PSU grant date.

 

  (b) Share Ownership Commitment. You also agree to comply with any applicable
share ownership requirements adopted by the Company, as may be amended from time
to time, which shall require you to hold Company shares to the extent that share
ownership is required for similarly situated employees of the Company, which you
acknowledge that, as a member of the E-EMT, is two times the sum of your base
salary and annual bonus target.

 

  (c) Matching Grants for Share Purchases. In connection with such share
ownership, you shall continue be eligible to receive matching share units to the
extent such a program continues to be maintained by the Company for similarly
situated employees of the Company, in accordance with the terms of any such
program as may be in effect from time to time. For avoidance of doubt, any prior
purchases and matching under this program shall count toward the program limits
and nothing in this letter creates a new matching opportunity other than to the
extent your matching limit is increased due to an increase in your previous base
salary or target bonus.

 

5. Benefits.

 

  (a) Business Expense Reimbursement. Upon submission of proper invoices in
accordance with the Company’s normal procedures, you shall be entitled to
receive prompt reimbursement of all reasonable out-of-pocket business,
entertainment and travel expenses incurred by you in connection with the
performance of your duties hereunder.



--------------------------------------------------------------------------------

Brian Stolz

Page 4

 

6. Termination. Your employment and the Employment Term may be terminated under
the circumstances described in paragraphs (a)-(f) of this Section 6. The
effective date of any such termination is referred to herein as the “Termination
Date.”

 

  (a) Death. Your employment shall be terminated as of the date of your death
and your beneficiaries shall be entitled to the Accrued Obligations described in
Section 7 hereof.

 

  (b) Disability. The Company may terminate your employment, on written notice
to you after having established your Disability and while you remain Disabled,
and you shall be entitled to the Accrued Obligations described in Section 7 and
any benefits to which you may be entitled under any applicable disability plan
of the Company. For purposes of this letter, “Disability” shall have the meaning
assigned to such term in the Plan.

 

  (c) Without Cause. The Company may terminate your employment without Cause and
you shall be entitled to the Accrued Obligations described in Section 7 and the
benefits described in Section 8.

 

  (d) For Cause. The Company may terminate your employment for “Cause,” and you
shall be entitled to the Accrued Obligations described in Section 7. “Cause”
shall mean, for purposes of this letter, “cause” shall be defined as
(1) conviction of any felony or indictable offense (other than one related to a
vehicular offense) or other criminal act involving fraud; (2) willful misconduct
that results in a material economic detriment to the Company; (3) material
violation of Company policies and directives, which is not cured after written
notice and an opportunity for cure; (4) continued refusal by you to perform your
duties after written notice identifying the deficiencies and an opportunity for
cure; and (5) a material violation by you of any material covenants to the
Company. No action or inaction shall be deemed willful if not demonstrably
willful and if taken or not taken by you in good faith and with the
understanding that such action or inaction was not adverse to the best interests
of the Company. Reference in this paragraph to the Company shall also include
direct and indirect subsidiaries of the Company, and materiality shall be
measured based on the action or inaction and the impact upon the Company taken
as a whole. The Company may suspend you from employment (without pay, and
without vesting credit for outstanding equity awards) upon your indictment for
the commission of a felony or indictable offense as described under clause
(1) above. Such suspension may remain effective until such time as there has
been a final adjudication with respect to the offense in question. If such final
adjudication does not result in a conviction, as soon as practicable following
such final adjudication, the Company will pay you the base salary and target
bonus amount that you would have received for the period during which you were
suspended without pay (with interest from the date such amounts would otherwise
have been paid at the short-term applicable federal rate, compounded
semi-annually, as determined under Section 1274 of the Internal Revenue Code of
1986, as amended, for the month in which payment would have been made but for
the delay) and you will receive vesting credit for purposes of your outstanding
equity awards.



--------------------------------------------------------------------------------

Brian Stolz

Page 5

 

  (e) For Good Reason. You may terminate your employment for Good Reason (as
defined below) by delivering to the Company a Notice of Termination (as defined
below) not less than thirty (30) days prior to the termination of your
employment for Good Reason and you shall be entitled to the Accrued Obligations
described in Section 7 and the benefits described in Section 8. The Company
shall have the option of terminating your duties and responsibilities prior to
the expiration of such thirty-day notice period. For purposes of this letter,
Good Reason shall mean the occurrence of any of the events or conditions
described in clauses (i) through (iii) immediately below which are not cured by
the Company (if curable) within thirty (30) days after the Company has received
written notice from you which notice must be provided by you within ninety
(90) days of the initial existence of the event or condition constituting Good
Reason specifying the particular events or conditions which constitute Good
Reason and the specific cure requested by you. For the avoidance of doubt, the
provisions of this Section 6(e) shall not be triggered upon any event or
circumstance resulting from any change in duties or responsibilities (including
any corresponding title change) so long as your title is at the level of senior
vice president (or a comparable title) or above; your death or Disability; the
termination of your employment for Cause; or your termination of your employment
other than for Good Reason.

 

  (i) Diminution of Responsibility. your ceasing to have a position at the level
of senior vice president (or a comparable title) or above with respect to one or
more businesses;

 

  (ii) Compensation Reduction. Any reduction in your base salary or target bonus
opportunity which is not comparable to reductions in the base salary or target
bonus opportunity of all other similarly-situated employees at the Company; or

 

  (iii) Company Breach. Any other material breach by the Company of any material
provision of this letter.

 

  (f) Upon or Following Expiration of Employment Term. For the avoidance of
doubt, no payments shall be due to you under this letter agreement upon a
termination of your employment for any or no reason upon the expiration of, or
at any time following, the Employment Term.

 

  (g) Notice of Termination. With the exception of a termination described in
Section 6(a), any termination of your employment by the Company or by you shall
be communicated by written Notice of Termination to the other party hereto. For
purposes of this letter agreement, a “Notice of Termination” shall mean a notice
which indicates a termination date, the specific termination provision in this
letter agreement relied upon and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so indicated. For purposes of this letter agreement, no such
termination of your employment hereunder shall be effective without such Notice
of Termination (unless waived by the party entitled to receive such notice).



--------------------------------------------------------------------------------

Brian Stolz

Page 6

 

7. Accrued Obligations. Upon any termination of your employment during the
Employment Term, you will be entitled to (i) payment of the earned and unpaid
base salary and accrued and unpaid vacation time through the date of
termination; (ii) reimbursement, within sixty (60) days following submission by
you to the Company of appropriate supporting documentation, for any unreimbursed
business expenses properly incurred by you in accordance with Company policy
prior to the date of your termination; provided claims for such reimbursement
(accompanied by appropriate supporting documentation) are submitted to the
Company within ninety (90) days following the date of your termination of
employment; and (iii) such employee benefits, if any, to which you are entitled
under the employee benefit plans of the Company under the terms of such plans
(the amounts described in clauses (i) through (iii) hereof being referred to as
the “Accrued Obligations”). The treatment of any deferred compensation or equity
or equity-based award held by you upon termination shall be governed by the
terms of the applicable plan and/or agreement (as modified by this letter
agreement, if applicable).

 

8. Severance Benefits. If your employment is terminated by the Company without
Cause or by you for Good Reason, the Company shall have the following
obligations:

 

  (a) The Company will pay you an amount equal to the sum of (A) your annual
salary as of the Termination Date, plus (B) your annual target bonus as of the
Termination Date, provided that, if your termination occurs either in
contemplation of a Change in Control or at any time within twelve (12) months
following a Change in Control, the Company shall instead pay you an amount equal
to two times the sum of (A) your annual salary as of the Termination Date, plus
(B) your annual target bonus as of the Termination Date.

 

  (b) In addition, the Company will pay you any bonus earned but unpaid in
respect of any fiscal year preceding the Termination Date. The Company will also
pay you a bonus in respect of the fiscal year in which the Termination Date
occurs, as though you had continued in employment until the payment of bonuses
by the Company to its senior management for such fiscal year, in an amount equal
to the product of (A) the lesser of (x) the bonus that you would have been
entitled to receive based on actual achievement against the stated performance
objectives or (y) the bonus that you would have been entitled to receive
assuming that the applicable performance objectives for such fiscal year were
achieved at “target”, and (B) a fraction (i) the numerator of which is the
number of days in such fiscal year through Termination Date and (ii) the
denominator of which is 365; provided that, if your termination occurs at any
time within twelve (12) months following a Change in Control (or during the six
months prior to a Change in Control if such termination was in contemplation of,
and directly related to, the Change in Control), then in the foregoing
calculation the amount under (A) shall be equal to (y). Any bonus payable to you
under this Section 8(b) shall be paid in no event later than March 15 of the
calendar year following the calendar year in which the Termination Date occurs.



--------------------------------------------------------------------------------

Brian Stolz

Page 7

 

  (c) The Company will provide you (and your dependents) with continued coverage
under any health, medical, dental or vision program or policy in which you were
eligible to participate at the time of your employment termination for 12 months
following such termination on payment terms no less favorable to you and your
dependents (including with respect to payment for the costs thereof) than those
in effect immediately prior to such termination (it being understood that such
programs or policies shall remain subject to change from time to time);

 

  (d) The Company shall provide outplacement services through one or more
outside firms of your choosing up to an aggregate of $20,000, which services
shall extend until the earlier of (i) 12 months following the termination of
your employment or (ii) the date that you secure full time employment.

 

  (e) Notwithstanding anything herein to the contrary, the Company shall have no
obligation to pay or provide any of the severance benefits provided for by
Section 8 of this letter agreement and shall have no obligations to you in
respect of the termination of your employment save and except for obligations
that are expressly established by applicable employment standards legislation
unless you execute and deliver, within 60 days of the date of your termination,
and do not revoke, a general release in a form reasonably satisfactory to the
Company and any revocation period set forth in the release has lapsed. Subject
to the provisions of Section 11(b), the Company shall pay all cash severance
benefits due within 10 business days following the satisfaction of all of the
conditions set forth in the preceding sentence. You shall not be required to
mitigate the amount of any severance payment provided for under this letter by
seeking other employment or otherwise and no such payment shall be offset or
reduced by the amount of any compensation or benefits provided to you in any
subsequent employment, except that the benefit continuation described in
Section 8(c) may be reduced by the Company to the extent that you obtain
replacement coverage following the Date of Termination.

 

  (f) Notwithstanding anything herein to the contrary, in no event shall the
timing of your execution of the general release, directly or indirectly, result
in you designating the calendar year of payment, and if a payment that is
subject to execution of the general release could be made in more than one
taxable year, payment shall be made in the later taxable year.

 

9. Change in Control. For purposes of each equity award outstanding as of the
date hereof, (notwithstanding anything to the contrary in the applicable award
agreement), a “Change in Control” shall be deemed to occur if and when the first
of the following occurs:

 

  (a) the acquisition (other than from the Company), by any person (as such term
is defined in Section 13(c) or 14(d) of the Securities and Exchange Act of 1934,
as amended (the “Exchange Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%) or more of
the combined voting power of the Company’s then outstanding voting securities;



--------------------------------------------------------------------------------

Brian Stolz

Page 8

 

  (b) the individuals who, as of the date hereof, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board, unless the election, or nomination for election by the Company’s
shareholders, of any new director was approved by a vote of at least a majority
of the Incumbent Board, and such new director shall be considered as a member of
the Incumbent Board;

 

  (c) the closing of an amalgamation or similar business combination (each, an
“Amalgamation”) involving the Company if (i) the shareholders of the Company,
immediately before such Amalgamation, do not, as a result of such Amalgamation,
own, directly or indirectly, more than fifty percent (50%) of the combined
voting power of the then outstanding voting securities of the entity resulting
from such Amalgamation in substantially the same proportion as their ownership
of the combined voting power of the voting securities of the Company outstanding
immediately before such Amalgamation or (ii) immediately following the
Amalgamation, the individuals who comprised the Board immediately prior thereto
do not constitute at least a majority of the board of directors of the entity
resulting from such Amalgamation (or, if the entity resulting from such
Amalgamation is then a subsidiary, the ultimate parent thereof);

 

  (d) a complete liquidation or dissolution of the Company or the closing of an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities is acquired by (i) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its subsidiaries or (ii) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
shareholders of the Company in the same proportion as their ownership of shares
in the Company immediately prior to such acquisition. In addition,
notwithstanding the foregoing, solely to the extent required by Section 409A of
the Internal Revenue Code of 1986 (“Section 409A”), a Change of Control shall be
deemed to have occurred only if a change in the ownership or effective control
of the Company or a change in ownership of a substantial portion of the assets
of the Company shall also be deemed to have occurred under Section 409A.

 

10. Covenant Not to Solicit.

 

  (a) Covenant. To protect the confidential information and other trade secrets
of the Company and its affiliates, you agree, during your employment with the
Company or any of its affiliates and for a period of twelve (12) months after
your cessation of employment with the Company or any of its affiliates, not to
solicit, attempt to solicit, or participate in or assist in any way in the
solicitation or attempted solicitation of any employees or independent
contractors of the Company or any its affiliates. For purposes of this covenant,
“solicit” or “solicitation” means directly or indirectly influencing or
attempting to influence employees of the Company or any of its affiliates to
become employed with any other person, partnership, firm, corporation or other
entity. You agree that the covenants contained in this paragraph are reasonable
and necessary to protect the confidential information and other trade secrets of
the Company and its affiliates, provided, that solicitation through general
advertising or the provision of references shall not constitute a breach of such
obligations.



--------------------------------------------------------------------------------

Brian Stolz

Page 9

 

  (b) Remedies for Breach of Obligations Under the Covenants Not to Solicit
Above. It is the intent and desire of you and the Company (and its affiliates)
that the restrictive provisions of Section 10(a) above be enforced to the
fullest extent permissible under the laws and public policies as applied in each
jurisdiction in which enforcement is sought. If any particular provision in such
paragraph shall be determined to be invalid or unenforceable, such covenant
shall be amended, without any action on the part of either party hereto, to
delete therefrom the portion so determined to be invalid or unenforceable, such
deletion to apply only with respect to the operation of such covenant in the
particular jurisdiction in which such adjudication is made. Your obligations
under Section 10(a) shall survive the termination of your employment with or any
other employment arrangement with the Company or any of its affiliates. You
acknowledge that the Company or its affiliates will suffer irreparable injury,
not readily susceptible of valuation in monetary damages, if you breach your
obligations under Section 10(a). Accordingly, you agree that the Company and its
affiliates will be entitled, in addition to any other available remedies, to
obtain injunctive relief against any breach or prospective breach by you of your
obligations under Section 10(a) in any Federal or state court sitting in the
State of New Jersey, or, at the Company’s (or its affiliate’s) election, in any
other state or jurisdiction in which you maintain your principal residence or
your principal place of business. You agree that the Company or its affiliates
may seek the remedies described in the preceding sentence notwithstanding any
arbitration or mediation agreement that you may enter into with the Company or
any of its affiliates. You hereby submit to the non-exclusive jurisdiction of
all those courts for the purposes of any actions or proceedings instituted by
the Company or its affiliates to obtain that injunctive relief, and you agree
that process in any or all of those actions or proceedings may be served by
registered mail, addressed to the last address provided by you to the Company or
its affiliates, or in any other manner authorized by law.

 

11. Miscellaneous.

 

  (a) Indemnification. You shall be indemnified by the Company as provided in
its articles or, if applicable, pursuant to an indemnification agreement with
the Company if such agreements are provided to similarly-situated employees.

 

  (b) Section 409A. The parties intend for the payments and benefits under this
letter agreement to be exempt from Section 409A or, if not so exempt, to be paid
or provided in a manner which complies with the requirements of such section,
and intend that this letter agreement shall be construed and administered in
accordance with such intention. Any payments that qualify for the “short-term
deferral” exception or another exception under Section 409A shall be paid under
the applicable exception. For purposes of the limitations on nonqualified
deferred compensation under Section 409A, each payment of compensation under
this letter agreement shall be treated as a separate payment of compensation.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this letter during the six-month period
immediately following your separation from service shall instead be paid on the
first business day after the date that is six months following your Termination
Date (or death, if earlier), with interest from the date such amounts would
otherwise have been paid at the short-term applicable federal rate, compounded
semi-annually, as determined under Section 1274 of the Internal Revenue Code of
1986, as amended, for the month in which payment would have been made but for
the delay in payment required to avoid the imposition of an additional rate of
tax on you under Section 409A. With respect to reimbursements from the Company
to which you are entitled (pursuant to Section 5(b) or otherwise) (i) the amount
of reimbursements (or in-kind benefits) to which you may become entitled in any
one calendar year shall not affect the amount of expenses eligible for
reimbursement (or in-kind benefits) hereunder in any other calendar year;
(ii) each reimbursement to which you become entitled shall be made by the
Company as soon as administratively practicable following your submission of the
supporting documentation, but in no event later than the close of business of
the calendar year following the calendar year in which the reimbursable expense
is incurred and (iii) your right to reimbursement (or in-kind benefits) cannot
be liquidated or exchanged for any other benefit or payment.



--------------------------------------------------------------------------------

Brian Stolz

Page 10

 

  (c) Recovery of Incentive Compensation. You acknowledge and agree that
incentive compensation granted to you following the Effective Date relating to
your employment with the Company shall be subject to the terms of the Company’s
policies on the recovery of incentive cash compensation (sometimes referred to
as “clawback”) as in effect from time to time; provided that all of your
incentive compensation, whenever granted, shall be subject to such additional
clawback provisions as required by law and applicable listing rules.

 

  (d) Withholding. The Company shall be entitled to withhold the amount, if any,
of all taxes of any applicable jurisdiction required to be withheld by an
employer with respect to any amount paid to you hereunder. The Company, in its
sole and absolute discretion, shall make all determinations as to whether it is
obligated to withhold any taxes hereunder and the amount hereof.

 

  (e) Modification. No provision of this letter agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and the Company. No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this letter agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by any party which are not expressly set forth in this letter
agreement.



--------------------------------------------------------------------------------

Brian Stolz

Page 11

 

  (f) Assignment. This letter agreement, and all of your rights and duties
hereunder, shall not be assignable or delegable by you. This letter agreement
may be assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the assets or business operations
of the Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

 

  (g) Notice. For the purposes of this letter agreement, notices and all other
communications provided for in the letter agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to each other party; provided that all notices to you shall be directed to you
at your primary home address on file with the Company; and provided that all
notices to the Company shall be directed to the attention of the Chief Executive
Officer of the Company with a copy to the General Counsel. All notices and
communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.

 

  (h) Counterparts. This letter agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

  (i) Governing Law. This letter agreement is governed by the laws of the State
of New Jersey.

 

  (j) Currency. All currency amounts set forth in the letter agreement refer to
U.S. dollars.

 

  (k) Policies. You acknowledge and agree that the policies of the Company as in
effect from time to time will govern any other matter not specifically covered
by this letter agreement. Without limiting the foregoing, you agree that during
your employment by the Company, you will not engage in any activities that
constitute a conflict of interest with the interests of the Company, as outlined
in the Company’s conflict of interest policies for employees in effect from time
to time.



--------------------------------------------------------------------------------

Brian Stolz

Page 12

 

  (l) No Good Reason Trigger. You acknowledge and agree that your transition
from the roles of Executive Vice President of Administration and Chief Human
Capital Officer, and from your designation as a member of the EMT and a
Section 16 executive officer or other executive officer, to the role of Senior
Vice President – Neurology, Dentistry and Generics and, if applicable, to a
member of the E-EMT (it being understood that there is no obligation to create
an E-EMT and you shall have no right or remedy should the Company not create, or
later dissolve, the E-EMT), including the resulting change in duties,
responsibilities, and title, will not constitute “Good Reason” within the
meaning of the June 2011 Letter, any Valeant equity awards that you hold, or any
other compensation plan or arrangement of Valeant and its affiliates, and that
any future “Good Reason” trigger shall be governed only by the terms and
provisions (including the definition of “Good Reason”) as set forth in this
letter agreement.

As confirmation of acceptance of this employment offer, please sign this letter
agreement indicating your agreement and acceptance of the terms and conditions
of employment. In addition, please mail the original signed letter agreement in
the envelope provided. A duplicate copy of this letter agreement is included for
your records.

 

Sincerely, Valeant Pharmaceuticals International, Inc. By:   /s/ J. Michael
Pearson  

J. Michael Pearson

Chief Executive Officer

 

/s/ Brian Stolz

Brian Stolz